DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first patterned mask on the second bottom surface of the shadow mask” and “a second patterned mask on the top surface of the shadow mask” as required by claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “a method for selective coating of miro-fabricated structures within a device, comprising […] preventing deposition of the coating material on a second surface of a second micro-fabricated structure”. There is no support in the Specification that ‘deposition of any coating material by any deposition technique is prevented on the second surface’ as claim 1 currently reads.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 12-14, 16, 19, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2014/0220715).
With respect to claim 1, Kang discloses in fig. 5B a method for selective coating of sub-pixels (i.e. micro-fabricated structures) within a device (abstract; para 0019 and 0105-0106), with figs. 5A-5B further teaching providing a substrate [101],[114] (interpreted in view of Applicant’s substrate [230] comprising [240],[260] shown in fig. 2) that has the micro-fabricated structures (para 0095-0103), and fig. 5B further teaching to place a deposition mask (i.e. shadow mask) [300] on the substrate [101],[114] such that the shadow mask [300] has both a spacer (i.e. first bottom surface) [305] touching the substrate [101],[114] and a first surface (i.e. second bottom surface) [302] facing the substrate [101],[114] with a gap therebetween (para 0105). Figs. 3-4 depict the shadow mask [300] and formation of the shadow mask [300] used in fig. 5B (para 0072-0079), with fig. 4D depicting the shadow mask comprising: a top surface, the first bottom surface [407] and the second bottom surface that forms a recessed portion of the first bottom surface [407], a first opening within the top surface and a second opening within the second bottom surface, wherein the second opening is aligned with the first opening and has a second width less than a first width of the first opening, a first overlap 
With respect to claim 2, Kang further depicts in fig. 4D the shadow mask [300] comprises a first thickness corresponding to the first depth of the first hole [412], a second thickness greater than the first thickness and corresponding to a total thickness of the shadow mask extending from the top surface to the first bottom surface, and a third thickness less than the first thickness and corresponding to a third depth of the second opening, wherein the first opening extends from the top surface through a fourth thickness corresponding to the second depth of the first opening, wherein the second 
With respect to claim 4, Kang further depicts in figs. 4D and 5B the shadow mask comprises at least one spacer [407] (para 0086), wherein the at least one spacer [407] comprises a fifth thickness corresponding to a difference between the first thickness and the second thickness.
With respect to claim 7, Kang further depicts in fig. 5B a distance between the first surface of the first micro-fabricated structure and the second surface of the second micro-fabricated structure that is based on the first width of the first opening, the first thickness of the shadow mask [300] and the second thickness of the shadow mask [300] (para 0105-0106), with the distance considered to be a ‘minimum distance’ in order to provide a desired amount of coating material [116] on the first and second surfaces.
With respect to claim 12, Kang further depicts in fig. 5B the depositing of the coating material [116] comprises controlling a profile and thickness thereof on the first surface of the first micro-fabricated structure via the first opening of the shadow mask [300], and also controlling a spreading of the coating material [116] on the substrate [101],[114] (shown by areas of no coating material [116]) using the second opening of the shadow mask [300] (para 0105-0106).
With respect to claim 13, Kang further discloses the shadow mask [300] is formed with plural holes, with each hole being for each sub-pixel of the plural sub-pixel (i.e. micro-structures) (para 0019 and 0110-0113; figs. 6-8), thus Kang teaches the shadow mask [300] has a second hole (similar to the first hole [412] in fig. 4D or [304] in 
With respect to claim 14, Kang further discloses the second hole of the shadow mask [300] allows for depositing the coating material [116] onto a third surface of a third micro-structure (fig. 5-8; para 0094-0114).
With respect to claim 16, Kang further discloses (similar as discussed for claim 12 above) the depositing of the coating material [116] at thicknesses thereof on the first surface of the first micro-fabricated structure and the third surface of the third micro-fabricated structure are controlled via differences between the first width and third width (para 0105-0106).
With respect to claim 19, Kang further depicts in fig. 5B the depositing of the coating material [116] through the first hole [304] produces a non-uniform step coverage of the coating material [116] across a height of the first surface.
With respect to claim 22, Kang further discloses in figs. 4A-4D the shadow mask [300] is formed by a first patterned mask on the second bottom surface of the shadow mask, the first patterned mask having a first mask opening therein, etching the shadow mask [300] on the second bottom surface through the first mask opening to form the second opening on the second bottom surface of the shadow mask, providing a second patterned mask on the top surface of the shadow mask, the second patterned mask having a second mask opening therein, and etching the shadow mask [300] on .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715).
With respect to claims and 15 and 17.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 1 above, and further in view of Akiba (WO 2008/132777).
With respect to claim 8, the reference is cited as discussed for claim 1. However Kang is limited in that the device being an interferometer is not suggested.
Akiba teaches a method of forming a device comprising an interferometer having a beam splitter and a micro-mirror as micro-structures, wherein the interferometer further uses pixels with the micro-structures to enable detailed observation of micro-structures of an object (abstract).
It would have been obvious to one of ordinary skill in the art to have the interferometer with the micro-structures with each pixel of Kang to gain the advantage of enable detailed observation of micro-structures of an object
With respect to claim 9, Kang further discloses the coating material [116] includes a metal layer (para 0059).
With respect to claim 10, modified Kang further discloses in fig. 5B basing a step coverage uniformity of the coating material [116] along a height of the first micro-fabricated structure (para 0120 and 0124), which would then optimize (i.e. maximize) efficiency of the interferometer taught by Akiba by optimizing pixels.
With respect to claim 11.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 1 above, and further in view of Brody (US 2006/0021869).
With respect to claims 20 and 21, the reference is cited as discussed for claim 1. However Kang is limited in that while the second opening is taught, the second opening having first and second sub-openings is not suggested.
Brody teaches in fig. 4 a shadow mask [122] with an opening (i.e. aperture) for depositing onto an object (para 0040), with fig. 2 teaching the opening is either a single-opening [212e], a plural-opening [212c] having first and second sub-opening, or both the single-opening [212e] and plural-opening [212c], with the first sub-opening having a first opening size that is less than a second opening size of the second sub-opening (para 0039). Fig. 2 also depicts the first and second sub-openings in a same plane, and the second sub-opening tilted at a 90o angle with respect to the first sub-opening. Brody cites the advantage of the opening of the shadow mask having either a single-opening, a plural-opening, or both the single-opening and plural-opening as resulting in a desired pattern of deposited material (para 0031 and 0037). In addition, one of ordinary skill would be motivated to tilt the second sub-opening above or below the 90o angle to attain the predictable result of a desired pattern of the deposited material.
It would have been obvious to one of ordinary skill in the art to incorporate the opening of the plural-opening of the first and second sub-openings in the shadow mask as taught by Brody for the second opening of Kang to gain the advantage of depositing material in a desired pattern.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 22 above, and further in view of Chiou et al (TW 480572).
With respect to claim 23, the reference is cited as discussed for claim 22. However Kang is limited in that a process for the etching is not specifically suggested.
Chiou teaches a method of forming a pattern in a mask for vapor deposition by etching, wherein the method of etching is by a variety of processes including reactive ion etching (RIE) or deep reactive ion etching (DRIE) (DERWENT Abstract). Chiou cites the advantage of etching the mask by DRIE or RIE as allowing deposition of bumps (i.e. coating material) to form precisely (DERWENT Abstract).
It would have been obvious to one of ordinary skill in the art to use DRIE as taught by Chiou for etching the shadow mask of Kang to gain the advantage of the shadow mask allowing for precise deposition of the coating material. In addition it would have been obvious to one of ordinary skill in the art to use DRIE taught by Chiou to etch the shadow mask of Kang since Kang fails to specify a particular process of the etching, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Chiou has shown that a variety of etching processes, and in particular DRIE, to be successful in forming a desired pattern in a mask for vapor deposition.

Response to Arguments
Applicant’s Remarks on p. 8-15 filed 12/15/2021 are addressed below.

Drawing Objections
On p. 8-9, Applicant points to figs. 13B for showing the first patterned mask [1320] on the second bottom surface of the shadow mask and fig. 13D for showing the second patterned mask [1330] on the top surface of the shadow mask.
The Examiner respectfully disagrees for two reasons: (1) first and second masks [1320],[1330] are not masks, but instead are photo-resists [1320],[1330] as defined at para 0048-0049 of the published Specification US 20200130006); and (2) fig. 13B does not show the first photo-resist [1320] on the second bottom surface as required by claim 22. This objection is maintained.

112 Rejections
On p. 9-11, Applicant points to fig. 2 and p. 1-2 and 7 for defining the scope of ‘micro-fabricated structures’, and points to fig. 2 for defining ‘out-of-plane’ with respect to a plane of the substrate as now amended, which are both persuasive. These previous 2nd paragraph rejections are withdrawn.
Claim 2 has been amended by deleting “the second level” and “the bottom surface”; these previous 2nd paragraph rejections are withdrawn.
Claim 7 has been amended to require ‘a minimum distance’ is a distance between the first surface of the first micro-fabricated structure and the second surface of the second micro-fabricated structure; this previous 2nd
Claim 10 has been amended to clarify that ‘maximizing coupling efficiency of the interferometer based on a step coverage of the metal layer’; this previous 2nd paragraph rejection is withdrawn.

102 Rejections
On p. 13-14, Applicant argues that Kang does not teach limitation (1) ‘differing amounts of coating material being deposited on one side of the opening as compared to the other side of the opening’ as required by claim 1. Applicant also argues that Kang does not teach the ‘protection lip’ of claim 1 resulting in limitation (2) ‘different deposition amounts on sides of the opening’.
The Examiner respectfully disagrees as claim 1 does not require either limitations (1) and (2), nor is Kang being relied upon for teaching this limitation. Instead, Kang is being relied upon for showing in fig. 5B that the shadow mask [300] has the opening [304] that protects or prevents a portion of the second surface (i.e. left surface of hole [304]) of the substrate [101],[114] from having coating material deposited thereon, as seen in fig. 5B by a gap (formed on left of hole [304]) between the coating material [116] and spacer [305] on the second surface of [114] of the substrate [101],[114]. Fig. 5B also shows that the coating material [116] is deposited onto the first surface (i.e. right surface of hole [304]) which is out-of-plane with respect to a plane of the substrate [101],[114], with fig. 5B also comparatively showing that less material is deposited on the second surface than the first surface as evidenced by the gap (on left of hole [304]) between the coating material [116] and spacer [305] while the first surface (right of hole 
All other arguments on p. 15 to claims 2, 4, 7, 12-14, 16, 19, and 22 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

103 Rejections
All other arguments on p. 15 to claims 8-11, 15, 17, 20-21, and 23 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794